                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY V. CAIBY,                        :      Civil No. 3:18-cv-1120
                                         :
             Plaintiff                   :      (Judge Mariani)
                                         :
             v.                          :
                                         :
CYNTHIA LINK, et al.,                    :
                                         :
             Defendants                  :

                                        ORDER

      AND NOW, this 8th day of April, 2020, upon consideration of Plaintiff=s motion (Doc.

33) for appointment of counsel, and in accordance with the Memorandum issued this date,

IT IS HEREBY ORDERED THAT the motion (Doc. 33) is DENIED without prejudice.




                                                _s/ Robert D. Mariani_____________
                                                Robert D. Mariani
                                                United States District Judge
